Exhibit 10.1

CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION AGREEMENT (this “Agreement”), dated effective as of July 14,
2020 (the “Effective Date”), is made by and between Live Ventures Incorporated,
a Nevada corporation (“Parent”), and Precision Affiliated Holdings LLC, a
Delaware limited liability company (“Holdings”).  Capitalized terms used in this
Agreement and not otherwise defined herein shall have the respective meanings
given to such terms in the Merger Agreement (as defined below).

 

WHEREAS, Holdings is a wholly owned subsidiary of Parent formed for the purpose
of holding all of the issued and outstanding shares of capital stock of
Precision Industries, Inc., a Pennsylvania corporation (“Precision”);

 

WHEREAS, as a result of the consummation of the Merger on the Effective Date
pursuant to the Agreement and Plan of Merger, dated as of the Effective Date
(the “Merger Agreement”), among Parent, President Merger Sub Inc., Precision and
the Shareholders’ Representative named therein, Parent is the sole shareholder
of Precision and, as such, is the beneficial owner and holder of record of 500
shares of Common Stock, no par value, of Precision (the “Shares”), which
constitute all of the issued and outstanding shares of capital stock of
Precision upon consummation of the Merger; and

 

WHEREAS, Parent desires to contribute, convey, transfer and deliver to Holdings
all of the Shares, and Holdings desires to accept such contribution, conveyance,
transfer and delivery, in each case effective as of immediately following the
consummation of the Merger on the Effective Date.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.Contribution and Acceptance.  Parent hereby contributes, conveys, transfers
and delivers to Holdings all of the Shares (the “Contribution”).  Holdings
hereby accepts the Contribution.  The parties hereto acknowledge that the Shares
are uncertificated.

 

2.Effectiveness.  The parties hereto acknowledge and agree that the Contribution
shall be deemed to occur on the Effective Date immediately following the
consummation of the Merger.

 

3.Subsidiary Status.  Parent and Holdings hereby acknowledge that Parent owns
all of the issued and outstanding equity interests in Holdings both before and
after giving effect to the Contribution, and as such, no additional equity
interests in Holdings shall be issued to Parent in respect of the Contribution.

 

4.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but together shall constitute but one and the same
agreement.  Any signature delivered by electronic means (facsimile or email/pdf,
etc.) shall be binding to the same extent as an original signature page with
regard to this Agreement or any amendment hereof.

 

--------------------------------------------------------------------------------

 

 

5.Entire Agreement.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
written and oral and all contemporaneous oral agreements and understandings with
respect to the subject matter hereof.

 

IN WITNESS WHEREOF, each of the parties has caused this Contribution Agreement
to be executed on its behalf by its officer or manager thereunto duly authorized
as of the day and year first above written.

 

LIVE VENTURES INCORPORATED

 

 

By: /s/ Jon Isaac

Jon Isaac, President and Chief Executive Officer

 

 

PRECISION AFFILIATED HOLDINGS LLC

 

 

By: /s/ Jon Isaac

Jon Isaac, Manager

 

 

2

 